Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,580,197 (Szeteli).
In Re claim 1 Szeteli discloses a removal system (2) for a container (3) designed for receiving a fluid, with an extraction head (extraction unit 4) and a dip tube (5) that can be fastened thereto, wherein by means of the extraction head fluid can be removed through the dip tube from the container or fluid can be fed into the container (claim 1) characterized in that the extraction head can be fastened to the dip tube (using screw threads 16), and that a target position of the dip tube at the extraction head is monitored by a sensor (sensor 12).
Szeteli doesn’t disclose an extraction head that can be fastened to the dip tube by a displacement movement. Szeteli also does not specifically disclose an optical sensor. Because the claim is presented in alternative language, only one of these two limitations must be disclosed or made obvious by the prior art in order to reject the claim under 35 U.S.C. 103.
Regarding the extraction head which can be fastened to the dip tube using a displacement movement, the substitution of one known element for another known element to achieve predictable results requires only routine skill in the art. Furthermore, the use of a friction fit such that the dip tube and the extraction head could be connected using a displacement movement was a well-known equivalent to the threaded connection disclosed by Szeteli. Therefore, it would have been obvious to modify the Szeteli apparatus by making use of such a friction fit connection.
Regarding the use of an optical sensor to detect the connection between the extraction head and the dip tube, the substitution of one known element for another known element to achieve predictable results requires only routine skill in the art. Furthermore, the use of an optical sensor to detect the position of an object well known equivalent to the inductance or capacitance sensor disclosed by Szeteli. Therefore, it would have been obvious to modify the Szeteli apparatus by making use of such an optical sensor.
In Re claims 2 and 3 it would have been an obvious matter of design choice to make use of any known type of optical sensor when modifying the Szeteli apparatus. On pages 7 and 8 where the sensor is discussed, no criticality for the specific type of sensor is disclosed.
In Re claim 15 Szeteli apparatus discloses assembly by a robot (Column 4, line 21)
Allowable Subject Matter
Claims 4-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent 6,357,494 (Hahn) discloses a combination of a dip tube and an extraction unit which is used to remove or add fluid to a container.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached on 571 272 3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753